Citation Nr: 0908154	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-04 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin condition of the 
bilateral feet.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to October 
1957.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 2004 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in New York, New York (RO), which denied the benefit 
sought on appeal.  

In the July 2004 rating decision, the RO denied service 
connection for tinea pedis of the left foot and a skin 
condition of the right foot.  In August 2004, the Veteran 
submitted a statement again seeking service connection for 
skin conditions of the feet.  Because significant additional 
pertinent and material evidence was received at the RO within 
one year of the date of the mailing of the notice of the July 
2004 determination, the RO was required to consider that 
evidence in connection with the Veteran's initial application 
for service connection because it is deemed as having been 
filed in connection with that claim.  See Roebuck v. 
Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 
Vet. App. 159, 161-62 (1999).  As such, the Board has 
identified the issue on appeal as one of direct service 
connection for a skin condition of the bilateral feet rather 
than as a claim to reopen.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the Veteran incurred or aggravated a skin condition of the 
bilateral feet during active duty.


CONCLUSION OF LAW

Service connection for a skin condition of the bilateral feet 
is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, a December 2006 
statement of the case provided Dingess notice, which was 
followed by readjudication in a January 2007 supplemental 
statement of the case.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and has attempted to obtain identified 
private medical records.  The Veteran was provided an 
opportunity to set forth his contentions during a September 
2008 hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in May 2004 
and a VA medical opinion was obtained in September 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service-connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

In essence, the Veteran contends that he now has a skin 
condition of the feet due to blisters and calluses he 
experienced during active duty.  In October 2003 
correspondence, he asserted that during service he incurred 
an incurable foot rash from showers.  During his hearing, the 
Veteran stated that he sought and received private treatment 
shortly after service and continued to do so.  He noted that 
there were no available medical records dated prior to 2000 
or so.  In this regard, the Board notes that correspondence 
from two private hospitals relates that there were no records 
available for the Veteran for the claimed period of 1969 to 
1970, or 1974. 

The Veteran's service treatment records reflect that he was 
treated with plantar warts and calluses.  On his September 
1957 separation report of medical history, the Veteran 
reported past or present foot troubles.  The physician's 
summary and elaboration section was negative for complaints, 
symptoms, findings or diagnoses.  The report of the Veteran's 
September 1957 separation medical examination reflects that 
his feet were normal on clinical examination, and identifies 
no defects or diagnoses.  

VA treatment records dated from 2001 to 2007 show treatment 
or diagnoses for onychomycosis, tylomas, calluses, long 
toenails, corns, pes planus and bilateral hallux valgus.  
They do not link any of these conditions to the Veteran's 
service.  

The report of a May 2004 VA examination provides that the 
Veteran complained of blistering, swelling and pruritus of 
the left foot, beginning in 1956.  The report provides the 
results of physical examination.  The diagnosis was that 
recurrent tinea pedis was the most likely diagnosis, although 
dyshidrotic eczema was a possibility.  The examiner observed 
that the Veteran denied any involvement of the right foot and 
did not wish examination of the right foot at that time.  

In a September 2005 medical opinion, a VA physician who was 
Chief of Administrative Medicine noted that she had reviewed 
the Veteran's claims file and all medical records.  She set 
forth the relevant findings from the Veteran's service 
treatment records and the May 2004 VA examination.  She noted 
that the sore feet, large calluses and plantar warts 
documented during the Veteran's service had no relationship 
to the development of a fungal infection as documented on the 
current dermatological examination.  The VA physician 
expressed the opinion that the Veteran's current skin 
condition was not a continuation and was not related to the 
condition documented during military service.  Tinea pedis 
and/or dyshidrotic eczema had no relationship with, and could 
not be caused or exacerbated by, plantar warts or calluses.

The Board finds that this opinion is highly probative 
evidence against the Veteran's claim.  It was based on 
current examination results and a review of the medical 
record.  It is supported by reference to the absence of 
physical findings in the medical record, including the 
Veteran's service treatment records.  This fact is 
particularly important, in the Board's judgment, as the 
reference makes for a more convincing rationale.  

The Board also finds it significant that there is no medical 
opinion or evidence linking any of the Veteran's current 
findings (including those shown by his VA outpatient 
treatment records) to his service. 

The Board is aware of the Veteran's contentions that his skin 
conditions of the feet continued throughout the post-service 
period, and that he received private treatment for them.  

It is true that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

However, in this case there is no evidence of the claimed 
post-service medical treatment.  A prolonged period without 
medical complaint and the amount of time that elapsed since 
active duty service can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  To the extent that the Veteran is able to observe 
continuity of dermatological symptoms since service, his 
opinions are outweighed by the competent medical evidence 
which is negative for any relevant complaints, symptoms, 
findings or diagnoses for many years after service, and 
includes a competent medical opinion against the claim.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a skin condition of 
the bilateral feet.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

A skin condition of the bilateral feet is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


